Citation Nr: 0123034	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a deemed valid marriage existed between the claimant 
and the veteran for the purposes of receiving Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Claimant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to May 
1946, from October 1947 to December 1949, and from August 
1950 to December 1958.  The veteran died in November 1998.   
The claimant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 administrative decision 
of the St. Petersburg, Florida Regional Office (RO), which 
determined that a deemed valid marriage between the claimant 
and the veteran for VA purposes.  


FINDINGS OF FACT

1.  The veteran and the claimant began living together in 
December 1992. 

2.  The record reflects that the claimant and the veteran 
lived together and held themselves out to the community as 
husband and wife for several years prior to his death.

3.  The veteran and the claimant were ceremonially married on 
November [redacted], 1998.

4.  The veteran died on November [redacted], 1998.

5.  The claimant's common-law marriage to the veteran is 
invalid under Virginia and Florida law; however, the marriage 
is deemed to be valid for purposes of entitlement to VA 
benefits under applicable law and regulations.



CONCLUSION OF LAW

The requirements for a deemed valid marriage between the 
claimant and the veteran for VA purposes have been met.  38 
U.S.C.A. §§ 101, 103 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, as codified at 38 U.S.C. 
§§ 5102-5107 (West Supp. 2001); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.205 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether the claimant may be 
recognized as the veteran's surviving spouse for VA purposes, 
the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the claimant's claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
claimant was advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for her to substantiate her claim.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

The claimant contends that she should be recognized as the 
veteran's surviving spouse as she lived with him continuously 
from December 1992 until the date of his death, that they 
held themselves out as husband and wife in their various 
communities, and they were legally married.  Thus, the 
claimant is seeking entitlement to the benefits based on a 
"deemed valid" marriage under 38 U.S.C.A. § 103(a) and 38 
C.F.R. § 3.52.  See Sandoval v. Brown, 7 Vet. App. 7 (1994) 
and Colon v. Brown, 9 Vet. App. 104 (1996).  

In support of her claim, the claimant submitted a copy of the 
marriage certificate establishing that the claimant and the 
veteran married on November [redacted], 1998, the veteran's death 
certificate showing that he died on November [redacted], 1998, and 
statements that the veteran and the claimant lived together 
as husband and wife and that they had no children from their 
union.  The claimant asserts that, although she did not marry 
the veteran until November 1998, she had lived with him since 
1992 as his wife in both Virginia and Florida.  Additionally, 
in July 1999, VA questioned the claimant as to whether she 
knew that Virginia and Florida did not recognize common-law 
marriage and the reason for an officiated marriage 
immediately prior to the veteran's death.  In her July 1999 
response, the claimant stated that she was not aware that 
Florida or Virginia did not permit common-law marriages and 
that they were officially married in order for her (the 
claimant) to be buried next to the veteran in a National 
Cemetery.  

In further support of her claim, the claimant submitted 
several statements from friends, neighbors, business 
associates, and family members of the veteran and the 
claimant to the effect that the veteran and the claimant 
considered themselves to be husband and wife and held 
themselves out to the public as husband and wife from 1992 to 
the veteran's death in November 1998.  

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the rights to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  "Surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(c) (2000).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).  In jurisdictions where marriages other than by 
ceremony are recognized, the marriage may be established by 
the affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as a 
result of the relationship.  38 C.F.R. § 3.205(a)(6).  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know, as the result 
of personal observation, the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as husband and wife, and 
whether they were generally accepted as such in the 
communities in which they lived.  Id.

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. § 
3.205(c).

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the claimant 
entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the above 
requirements must be met in order to find a deemed valid 
marriage.  See, e.g., Colon v. Brown, 9 Vet. App. at 107 (in 
cases where the veteran was still legally married to another 
person, if the claimant was unaware of the legal impediment, 
then an otherwise invalid common law marriage may be deemed 
valid).  Moreover, the Board notes that in VAOPGCPREC 58-91 
(1991), the VA General Counsel held that, for the purposes of 
38 C.F.R. § 103(a), the requirement of a marriage ceremony by 
a jurisdiction that does not recognized common-law marriage 
constitutes a legal impediment to that marriage.  See 
VAOPGCPREC 58-91 (1991). 

In the instant case, although the claimant continuously lived 
with the veteran for more than 1 year prior to the date of 
his death, the claimant and the veteran did not legally marry 
until approximately 3 days prior to his death.  Although 
neither place of residence of the claimant and the veteran, 
Virginia nor Florida, recognizes common-law marriage, the 
claimant, in a signed statement in July 1999 as well as in 
her appeal, reported that she was not aware that a ceremonial 
marriage was required until just before the veteran's death.  
Thus, the Board finds that the claimant has established that 
she did not know that Virginia or Florida required a 
ceremonial marriage for the marriage to be legal at the time 
she began living with the veteran.  

Upon review, the Board finds that the claimant's marriage in 
common law to the veteran is valid under this regulation.  A 
clear preponderance of the evidence shows that they entered 
into cohabitation in December 1992, held themselves out to 
the public as man and wife for many years, and that they 
continuously lived together as such for several years prior 
to the veteran's death.  Further, it is apparent from the 
claimant's statements of record that she had no knowledge of 
a legal impediment to a valid marriage to the veteran.  Cf. 
Colon, 9 Vet. App. 104 (1996); Sandoval, 
7 Vet. App. 7 (1994).  Her statements, combined with the 
corroborating statements of close friends, neighbors, and 
relatives, now persuade the Board that the claimant and the 
veteran cohabited as husband and wife for a number of years 
prior to his death, as required by 38 C.F.R. § 3.52(c).  

For these reasons, the Board concludes that a "deemed valid" 
marriage as required under the all provisions of 38 C.F.R. 
§ 3.52 has been established by the evidence of record and 
therefore, the claimant has established status as a surviving 
spouse for VA purposes, for the benefits sought on appeal.  


ORDER

As a deemed valid marriage between the veteran and the claim 
has been established, the appeal is granted.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

